Title: From George Washington to Brigadier General Anthony Wayne, 14 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West point 14th Novemr 1779.
        
        I have recd your favr of the 10th Inst. by Major Moore. I should have no objection to his joining your family during Captain Archers indisposition, was it not inconsistent with his Rank

according to the Regulations of the Army and interfering with his present duty of Brigade Major and Inspector.
        I have directed two Lieutenant Colonels to be nominated to me to fill the vacancies in Colonel Febiger’s and Meiggs’s Regiments. Major Hulls absence will be but of short duration, and I would not for that reason wish to fill that Vacancy.
        If you will send up the Quarter Master of the Corps or the person who has usually drawn supplies for them, he can have the shoes wanting. A general distribution of the other species of Cloathing will be shortly made. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      